o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-130604-14 number release date uil the honorable bob goodlatte member u s house of representatives north mason street harrisonburg virginia attention ---------------- dear congressman goodlatte i am responding to your inquiry dated date on behalf of your constituent ------------------------------ care act to reimburse medical_expenses of employees with pre-tax dollars under sec_105 of the internal_revenue_code code he wrote about the ability of employers under the affordable prior to the affordable_care_act an employer could reimburse employees for the medical_expenses of the employee and the employee’s family and exclude those amounts from the employee’s income and wages under sec_105 of the code the affordable_care_act has not changed the tax treatment of the reimbursement for employee medical_expenses however these arrangements are considered to be group_health_plans and must satisfy the market reform rules enacted for them as part of the affordable_care_act one of the requirements for group_health_plans is that they cannot impose an annual or lifetime dollar limit on essential health benefits under section of the public health service act an agreement by the employer to reimburse medical_expenses up to a fixed amount is a group_health_plan under which there is an annual_limit on essential health benefits this fails to comply with the prohibition on annual limits under section of the public health service act if an employer offers a group_health_plan that satisfies the market reform rules by providing coverage for essential health benefits without annual limits in addition to a separate arrangement to pay for other medical_expenses the guidance we provided in notice_2013_54 i r b allows the group_health_plan and the separate conex-130604-14 arrangement to be combined to determine if together it satisfies the market reforms if the employer does not offer the employee a group_health_plan and the employee obtains other coverage such as when the employee is covered by an individual_health_insurance policy or medicare the separate arrangement cannot be combined with that other coverage to determine if it satisfies the market reform rules for group_health_plans moreover the coverage under a group_health_plan that does not satisfy the market reforms will generally disqualify the individual from receiving the premium_tax_credit under sec_36b of the code this is because the affordable_care_act generally does not allow an individual to receive both the benefits of pre-tax coverage under an employer-sponsored group_health_plan and the premium_tax_credit i hope this information is helpful if you have any questions please call me at -------------------- -------------------- ----------------- or at sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
